UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ROBERT C. MILLER,
Plaintiff-Appellant,

v.
                                                                        No. 98-2030
KENNETH S. APFEL, Commissioner of
Social Security,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CA-97-3185-AW)

Submitted: December 8, 1998

Decided: January 7, 1999

Before WILKINS and HAMILTON, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Stephen F. Shea, WILLONER, CALABRESE & ROSEN, P.A., Col-
lege Park, Maryland, for Appellant. Arthur J. Fried, General Counsel,
Charlotte J. Hardnett, Principal Deputy General Counsel, John M.
Sacchetti, Associate General Counsel, Charlotte M. Connery-Aujla,
Office of the General Counsel, SOCIAL SECURITY ADMINISTRA-
TION, Baltimore, Maryland; Lynne A. Battaglia, United States Attor-
ney, Allen F. Loucks, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Robert C. Miller appeals from the district court's order upholding
the determination of the Commissioner of Social Security
("Commissioner") that he was not entitled to social security disability
benefits. Because substantial evidence supports the Commissioner's
decision, we affirm.

Miller applied for disability benefits in May 1994, contending that
he had been unable to work since March 1993 due to a right knee
impairment. The application was denied initially and upon reconsider-
ation. Upon Miller's request, a hearing was held before an adminis-
trative law judge (ALJ). The ALJ found that Miller: (1) had not
engaged in substantial gainful activity since March 1993; (2) had a
severe right knee impairment and a small herniated cervical disc that
failed to meet or equal any listed impairment; (3) was unable to per-
form his past work as a carpet layer; (4) retained the residual func-
tional capacity to perform a full range of unskilled medium exertion
work activity. Accordingly, the ALJ determined that Miller was not
disabled and thus not entitled to benefits.

This decision became the final decision of the Commissioner when
the Appeals Council denied Miller's request for review. See 20 C.F.R.
§ 404.981 (1998). Miller then filed a civil action seeking review of
the denial of benefits. The district court accepted the magistrate
judge's recommendation to grant the Commissioner's motion for
summary judgment, and this appeal followed.

                    2
We must uphold the finding of the Commissioner that Miller was
ineligible for disability benefits if such a finding is supported by sub-
stantial evidence. See Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.
1986). Substantial evidence is that evidence which"`a reasonable
mind might accept as adequate to support a conclusion.'" See
Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting
Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). As the
presiding officer at the administrative hearing, the ALJ makes factual
determinations and resolves evidentiary conflicts, including inconsis-
tencies in the medical evidence. See Hays v. Sullivan, 907 F.2d 1453,
1456 (4th Cir. 1990). Miller attributes the following errors to the
ALJ's decision: (1) the ALJ's finding that Miller is capable of per-
forming the full range of medium work is not supported by substantial
evidence; (2) the ALJ failed to accord proper weight to the opinions
of Miller's treating physicians; (3) the ALJ erred by using the
medical-vocational guidelines appearing at 20 C.F.R., Part 404, Sub-
part P, Appendix 2, in determining whether there were jobs in the
economy that Miller could perform; and (4) that the ALJ improperly
evaluated Miller's complaints of pain and improperly found Miller
not fully credible. Based on these alleged errors, Miller contends that
the ALJ's decision was not supported by substantial evidence.

We have reviewed the record, briefs, and pertinent case law in this
matter. We conclude that the district court correctly adopted the rec-
ommendation of the magistrate judge to grant the Commissioner's
motion for summary judgment and uphold the decision of the ALJ as
supported by substantial evidence. Accordingly, we affirm on the rea-
soning of the district court. Miller v. Apfel , No. CA-97-3185-AW (D.
Md. June 11, 1998). We dispense with oral argument because the
facts and legal contentions are adequately set forth in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    3